 


114 HR 617 IH: Clinical Trial Cancer Mission 2020 Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 617 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2015 
Mr. Reed (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to enhance the clinical trial registry data bank reporting requirements and enforcement measures. 
 
 
1.Short titleThis Act may be cited as the Clinical Trial Cancer Mission 2020 Act.  2.Enhancing clinical trial registry data bank reporting requirements and enforcement measures (a)Clarification that clinical trial registry data bank requirements apply regardless of trial outcomesSection 402(j)(1)(A)(i) of the Public Health Service Act (42 U.S.C. 282(j)(1)(A)(i)) is amended by inserting before the period at the end the following , whether or not such a clinical trial results in a positive or negative outcome.
(b)Application to grants from Department of DefenseSection 402(j)(5)(A)(i) of such Act (42 U.S.C. 282(j)(5)(A)(i)) is amended by inserting the Department of Defense or after agency of. (c)Enhanced enforcementSection 402(j)(5)(A) of such Act (42 U.S.C. 282(j)(5)(A)) is amended by adding at the end the following new clause:

(v)Enhanced enforcementAfter the 30-day period described in clause (iii), if the head of an agency referred to in clause (i), as applicable, verifies that a grantee has not submitted clinical trial information as described in clause (ii), with respect to an applicable clinical trial that is funded in whole or in part by a grant from the agency, such grantee— (I)shall not be eligible to receive any remaining funding for the grant or funding for a future Federal grant until such time as the grantee comes into compliance with all applicable reporting requirements under this subsection; and
(II)shall be liable to the United States for repayment of any amount provided under the grant for the clinical trial for which the grantee failed to comply with such reporting requirements..  